                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:16-CR-75-D
                                  No. 5:19-CV-358-D

ERIC JAVON THOMPSON,                        )
                                            )
                           Petitioner,      )
                                            )
                   v.                       )                       ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                           Respondent.      )

        On August 19, 2019, Eric Javon Thompson ("Thompson") filed a motion under 28 U.S.C.

§ 2255 to vacate, set aside, or correct his 180-month sentence [D.E. 90]. On January 9, 2020, the

government moved to dismiss Thomp~on's motion [D.E. 99] and filed a memorandum in support

[D.E. 100]. On March 19, 2020, Thompson responded in opposition [D.E. 105]. As explained

below, the court grants the government's motion to dismiss and dismisses Thompson's section 2255

motion.

                                                   I.

       On November 9, 2016, pursuantto a written plea agreement [D.E. 47], Thompson pleaded

guilty to interstate transportation for prostitution (count three) and use of the internet to promote an

unlawful business enterprise, prostitution, and aiding and abetting (count seven). See Rule 11 Tr.

[D.E. 60] 2-13. On May 30, 2017, the court held Thompson's sentencing hearing and calculated

Thompson's advisory guideline range to be 180 months' imprisonment. See Sentencing Tr. [D.E.

79] 10. After considering all relevant factors under section 3553(a), the court sentenced Thompson

to ten years' imprisonment on count one and five years' consecutive imprisonment on count seven.

See id. at 1-19. Thompson appealed [D.E. 73]. On September 6, 2018, the United States Court of



            Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 1 of 7
Appeals for the Fourth Circuit dismissed Thompson's appeal; See United States v. Thompson, 748

F. App'x 494, 496-97 (4th Cir. 2018) (per curiam) (unpublished).

       In Thompson's section 2255 motion, Thompson contends: (1) his counsel was ineffective

by permitting him to enter a plea agreement with an the appellate waiver; (2) his counsel was

ineffective by persuading him to withdraw his objections to the PSR; (3) the district court committed

multiple sentencing errors that affected his substantial rights and the fairness of the sentencing

proceeding; (4) his consecutive sentences violate the Double Jeopardy Clause; and (5) his counsel

was ineffective by failing to object to a lifetime term of supervised release. See [D.E. 90] 4-11.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedure for ''failure

to state a claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Com. v. Twombly, 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.
                                                                           "
Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See, e.g.. Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice of public records without converting a motion to dismiss into a motion for

~ummary judgment. See, e.g.. Fed. R. Evid. 201(d); Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007); Philips v. Pitt Cty. Mem'l Hosp .• 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

                                                 2
           Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 2 of 7
e.g., Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359--60 (4th Cir. 2013).

       Thompson procedurally defaulted his claims that (1) the district court committed multiple

sentencing errors and (2) that his sentence violated the Double Jeopardy Clause by failing to raise

them on direct appeal. The general rule ofprocedural default bars Thompson from presenting these

claims under section 2255. See, e.g.• Massaro v. United States, 538 U.S. 500, 504 .(2003); Bousley

v. United States, 523 U.S. 614, 621 (1998); United States v. Fugit, 703 F.3d 248, 253 (4th Cir.

2012); United States v. Sanders, 247 F.3d 139, 144 (4th Cir. 2001 ). Furthermore, Thompson has not

plausibly alleged "actual innocence" or "cause and prejudice" resulting from the alleged errors about

which he now complains. See Bousley. 523 U.S. at 622-24; Coleman v. Thompson, 501 U.S. 722,

753 (1991); United States v. Frady. 456 U.S. 152, 170 (1982); United States v. Pettiford, 612 F.3d

270, 280-85 (4th Cir. 2010); Sanders, 247 F.3d at 144; United States v. Mikalajunas, 186 F.3d 490,

492-95 (1999). Thus, the claims fail.

       Alternatively, Thompson's plea agreement contains an appellate waiver. See [D.E. 47] ,r

2(d). In the waiver, Thompson agreed

       [t]o waive knowingly and expressly all rights, conferred by 18 U.S.C. § 3742, to
       appeal the conviction and whatever sentence is imposed on any ground, including any
       issues that relate to the establishment ofthe advisory Guideline range, reserving only
       the right to appeal from a sentence in excess of the applicable advisory Guideline
       range that is established at sentencing, and further to waive all rights to contest the
       conviction or sentence in any post-conviction proceeding, including one pursuant to
       28 U.S.C. § 2255, excepting an appeal or motion based upon grounds of ineffective
       assistance of counsel or prosecutorial misconduct not known to the Defendant at the
       time ofthe Defendant's guilty plea. The foregoing appeal waiver does not constitute
       or trigger a waiver by the United States of any ofits rights to appeal provided by law.

Id. In light of Thompson's Rule 11 proceeding, the appellate waiver is enforceable. See Thompson,

748 F. App'x at 496--97. This court (like the Fourth Circuit) rejects Thompson's attack on the



                                                 3
           Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 3 of 7
waiver. Id.; see United States v. Copeland, 707 F.3d S22, S28-30 (4th Cir. 2013); United States v.

Davis, 689 F.3d 349, 3S4-SS (4th Cir. 2012) (per curiam); United States v. Thornsbwy. 670 F.3d

S32, S37 (4th Cir. 2012); United States v. Blick, 408 F.3d 162, 168 (4th Cir. 200S). The court also

declines to permit Thompson to recharacterize his attack on the appellate waiver under 28 U.S.C.

§ 225S given that he raised and lost an attack on the appellate waiver on direct appeal. See Bousley.

S23 U.S. at 622-23; Frady. 4S6 U.S. at 170; ~ ' 730 F.3d at 360; United States v. Linder, S52

F.3d 391, 396 (4th Cir. 2009); United States v. Roane, 378 F.3d 382, 396 n.7 (4th Cir. 2004);

Boeckenhauptv. United States, S37F.2d 1182, 1183 (4thCir.1976)(percuriam). Accordingly, the

waiver bars all claims other than his ineffective assistance ofcounsel claims concerning his sentence.

       As for Thompson's ineffective assistance of counsel claims, the "Sixth Amendment entitles

criminal defendants to the effective assistance of counsel-that is, representation that does not fall

below an objective standard of reasonableness in light ofprevailing professional norms." Bobby v.

Van Hook, S58 U.S. 4, 7 (2009) (percuriam) (quotations omitted). The Sixth Amendment right to

counsel extends to all critical stages of a criminal proceeding, including plea negotiations, trial,

sentencing, and appeal. See, e.g., Latlerv. Cooper, S66U.S. 1S6, 164-6S (2012); Missouri v. Frye,

S66 U.S. 134, 140 (2012); Gloverv. United States, S31 U.S. 198, 203--04 (2001). "[S]entencingis

a critical stage of trial at which a defendant is entitled to effective assistance of counsel, and a

sentence imposed without effective assistance must be vacated and reimposed to permit facts in

mitigation ofpunishment to be fully and freely developed." United States v. Breckenridge, 93 F.3d

132, 13S (4th Cir. 1996); see Glover, S31 U.S. at203--04. To state a claim of ineffective assistance

of counsel in violation of the Sixth Amendment, Thompson must show that his attorney's

performance fell below an objective standard of reasonableness and that he suffered prejudice as a

result See Strickland v. Washington,, 466 U.S. 668, 687-91 (1984).

                                                  4
            Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 4 of 7
        When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eliminat.e the distorting

effects of hindsight." Id. at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result ofthe proceeding would have been different." Id. at 694. When a defendant pleads guilty and

uses 28 U.S.C. § 2255 to attack his guilty plea, ''to satisfy the 'prejudice' requirement, the defendant

must show that there is a reasonable probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial." Hill v. Lockhart, 474 U.S. 52, 59 (1985);

see Lee v. United States, 137 S. Ct. 1958, 1967 (2017). "Surmounting Strickland's high bar is never

an easy task, and the strong societal interest in finality has special force with respect to convictions

based on guilty pleas." Lee, 137 S. Ct. at 1967 (quotations and citations omitted).

       As for the appellate waiver, during Thompson's Rule 11 proceeding, Thompson swore that

he understood the charges to which he was pleading guilty. See Rule 11 Tr. at 2-7. Thompson also

swore that he was fully satisfied with his lawyer's legal services, that he had reviewed and discussed

his entire plea agreement with counsel before he signed it, that he understood each term in the plea

agreement, and that the plea agreement constituted the entire agreement that he had with the

government (including the appellate waiver). See id.

       Thompson's sworn statements at his Rule 11 proceeding bind him. See, e.g., Blackledge.

431 U.S. at 74; United States v. Moussaoui, 591 F.3d 263, 299-300 (4th Cir. 2010); United States

v. Lemaster, 403 F.3d 216, 221-23 (4th Cir. 2005). Those sworn statements show that Thompson

admitted to the charged crimes and knowingly and voluntarily waived his appellate rights. The

                                                   5
            Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 5 of 7
waiver is enforceable. See Thompson, 748 F. App'x at 496-97. There was no deficient

performance, and the claim attacking counsel's advice about the appellate waiver fails. See id.;

Strickland, 466 U.S. at 687-91.

       As for counsel's advice to withdraw Thompson's objections to the PSR and failure to object

to a lifetime term of supervised release, the United States initially charged Thompson with multiple

human-trafficking crimes, including a charge that carried a mandatory mjnjmum of 15 years and a

maximum sentence of life imprisonment. See [D.E. 1]. The evidence was overwhelming that

Thompson sexually assaulted his victims, videotaped his victims engaging in sex, kept his victims

isolated, and kept his victims in a state of fear. See PSR ff 12-19. Thompson's videotapes and

writing corroborated the victims' statements. See id.

       In light ofthis overwhelming evidence and recognizing that Thompson faced a life sentence

if convicted on all counts, defense counsel skillfully negotiated a plea agreement that capped

Thompson's imprisonment exposure at 15 years. See [D.E. 47]. At sentencing, defense counsel

recognized that pursuing the factual and legal objections was futile in light of the overwhelming

evidence and governing law. Thus, defense counsel devised and executed a strategy to withdraw the

objections, acknowledge that the advisory guideline range was 15 years with a lifetime term of

supervised release, and seek a downward variance based on Thompson's remorse and family support.

See Sent. Tr. at 3-9; [D.E. 65, 66]. Although the court did not downwardly vary, it imposed a

sentence within the advisory guideline range. Thompson has not plausibly alleged that any of the

objections had merit, and counsel did not have to present all frivolous and non-frivolous arguments

concerning the PSR. See, e.g., Premo v. Moore, 562 U.S. 115, 124-26 (2011); Knowles v.

Mhzayance, 556 U.S. 111, 126-27 (2009).

       Defense counsel's performance was reasonable and falls within the wide range of

                                                 6
           Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 6 of 7
professional performance. See, e.g.• Premo, S62 U.S. at 124-26; Knowles, S56 U.S. at 126-27;

Strickland, 466 U.S. at 689--92. On this record, there was no deficient performance.

        Alternatively, Thompson has not plausibly alleged prejudice. To prove prejudice from

deficient performance at sentencing, a defendant must prove a reasonable probability that the

defendant would have been sentenced differently if the error had not occurred. See Sears v. Upton,

S61 U.S. 94S, 95S-S6 (2010); United States v. Carthome, 878 F.3d 4S8, 469--70 (4th Cir. 2017).

"A reasonable probability is a probability sufficient to undermine confidence in the outcome."

Strickland, 466 U.S. at 694. Thompson has not plausibly alleged that counsel could have done

something differently to obtain a variance given Thompson's horrific criminal conduct. See PSR

ft 9--22, 60-97; Sentencing Tr. at 13-20. Thus, Thompson has not plausibly alleged prejudice. See
Sears, S61 U.S. at 9S6; Strickland, 466 U.S. at 689--700.

       After reviewing the claims presented in Thompson's motion, the court finds that reasonable

jurists would not find the court's treatment of Thompson's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate ofappealability. See 28 U.S.C. § 22S3(c); Miller-El v. Cockrell, S37 U.S. 322, 336-38

(2003); Slack v. McDaniel, S29 U.S. 473, 484 (2000).

                                                II.

       In sum, the court GRANTS the government's motion to dismiss [D.E. 99], DISMISSES

Thompson's section 225S motion [D.E. 90], and DENIES a certificate of appealability. The clerk

shall close the case.

        SO ORDERED. This :LI day of August 2020.


                                                            JSC.DEVERID
                                                            United States District Judge


                                                7
            Case 5:16-cr-00075-D Document 106 Filed 08/21/20 Page 7 of 7
